Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 1 of 16




             EXHIBIT ZZ
  Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 2 of 16



SUPPLEMENT TO TUBBS INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

CAL FIRE has not yet announced any determination by CAL FIRE investigators as to the
cause of the Tubbs Fire.

In the pending civil litigations concerning the North Bay Fires, PG&E has obtained
information concerning customer-owned equipment located at 1128 Bennett Lane,
Calistoga, CA, a property in Napa County owned by Ann Zink (the CPUC “incident
location”, as defined by the CPUC’s December 7, 2017, letter). The evidence supports
the conclusion that this equipment, located beyond PG&E’s service delivery point, was
planned, designed, installed, maintained and operated by third parties, not PG&E.

Ms. Zink’s property at 1128 Bennett Lane consisted of a series of different structures
prior to the Tubbs Fire, including a main house, a carport, a garage and a guest house
adjacent to a swimming pool. PG&E provided electricity to the property via a tapline
that ran northwest up a hill from Bennett Lane. That tapline, which connected to a
distribution line running adjacent to Bennett Lane, serviced two properties: 1128 Bennett
Lane and the neighboring home of 1200 Bennett Lane.

PG&E’s lines connected to Ms. Zink’s house through a service riser located on the roof.
After the service delivery point, and therefore after the point at which PG&E had legal
responsibility for operation, inspection and maintenance, Ms. Zink owned and maintained
private electrical equipment on the property that provided electricity to the other
structures on her property as well as certain pieces of equipment such as water pumps.
Specifically, customer-owned lines extended from the house to a customer-owned pole
located adjacent to the house. Two customer-owned lines branched off from this pole to
feed power to different areas on the property. One of those lines ran to two other
customer-owned power poles on the property, powering a water pump and a water
storage tank. That line was strung along trees down the hill, and connected to and
powered a pump located in Ms. Zink’s well on Bennett Lane.

Since 1988, Michael Andrews has been the caretaker of Ms. Zink’s property. Mr.
Andrews has no electrical training and was not licensed to perform electrical work. In
February 2017, Mr. Andrews was driving up Ms. Zink’s driveway when he noticed that
one of Ms. Zink’s poles “had broken and was suspended about three and a half feet off
the ground in the middle of the driveway”. Mr. Andrews then looped a rope around the
lines, “pulled them to where they would come off of the road” and could “stay suspended
off the road by a stake”, and tied the rope so he could proceed up the driveway. The
broken pole, at least ten feet long, remained suspended in the air supported by Ms. Zink’s
electrical lines for approximately a week.

After purchasing a replacement for the “snapped” pole from a hardware store in Sonoma
County, Mr. Andrews had DirtWorx, a company owned by third-party Drew Bohan, help
him replace the pole. According to Mr. Andrews, Drew Bohan “arrived with his
excavator, came up, dug out the pole—what was left of the old pole out of the ground,
   Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 3 of 16



dug a six-and-a-half-feet hole, and [they] installed the pole”. Mr. Andrews then
reattached the power lines to the pole with Derek Bohan, who, like Mr. Andrews, was not
a licensed electrician at the time. The process of installing a new pole and reattaching the
lines took about a week. Even though the lines had been suspended in the air for about a
week—supporting a portion of broken pole at least ten feet in length—Mr. Andrews did
not replace the lines or connection, but reattached the same lines to the new pole using
the old connection. Mr. Andrews tied the lines to the pole. Derek Bohan did not recall
checking the condition of the electrical equipment before or after it was reattached to the
new pole. Mr. Bohan and Mr. Andrews testified that they did not obtain permits for this
work. Other third-party witness testimony suggests that other repair work on the private
electrical equipment was previously required and performed without permits.

When PG&E examined evidence at the incident location following the Tubbs Fire,
PG&E observed that one of the customer-owned poles was severely burned at the top.
Although PG&E has not yet had the opportunity to analyze the customer-owned
equipment collected by CAL FIRE, the PG&E equipment that CAL FIRE collected was
intact and appeared to be in working order, apart from a detached PG&E secondary
service line which had detached from the fire-damaged home.

Supplemental Incident Overview Information:

In the Tubbs Factual Summary, PG&E explained that fuse 773 is the closest fuse
upstream of the incident location, located on pole #102220385 (“pole with fuse 773”).
That pole is adjacent to Bennett Lane, at the base of the hill on which Ms. Zink’s
property sits, located south of the main series of structures on Ms. Zink’s property.
PG&E has become aware that due to a mapping error, vegetation on the ground beneath
the pole with fuse 773 should have been cleared pursuant to Public Resources Code
(“PRC”) 4292 prior to October 8, 2017, but was not.1 The pole with fuse 773 is south /
southeast from the Zink home and the location of her customer-owned equipment that
exhibited signs of damage.

On the night of October 8, 2017, the government-owned weather stations at Santa Rosa
and Hawkeye reported that the wind was blowing from the north / northeast to the south /
southwest.2 At 9:00 PM, these stations recorded wind speeds around 25 mph with
sustained wind gusts around 60 mph. 3



     1
        California Public Resources Code § 4292 requires PG&E to maintain a firebreak of at least ten feet
in radius around a utility pole if it is within a State Responsibility Area and has non-exempt equipment
installed; a firebreak requires removal of all flammable materials including “ground litter, duff and dead or
desiccated vegetation that will allow fire to spread” at ground level. A 2013 map drawn by a contractor
mistakenly indicated that the pole with fuse 773 was within a Local Responsibility Area, which does not
require a ten-foot firebreak. This mistake was not corrected prior to October 8, 2017, although it was
identified in 2016.
      2
        PG&E reserves the right to present evidence that wind speeds on October 8, 2017, were higher than
those reported by the publicly available weather stations.
      3
        PG&E reserves the right to present evidence that wind speeds on October 8, 2017, were higher than
those reported by the publicly available weather stations.

                                                      2
  Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 4 of 16



Officer Dale Hoskins, the first responder on scene, testified that the winds on October 8
were moving southwest, and were “very intense”, “strong” and “basically fast enough
that you could hear it . . . [making] almost like a roaring sound”. Another first responder,
Fire Captain Jason Tamagni of the Calistoga Fire Department, testified that the
conditions that night were “hot, dry [and] windy”, and estimated that the wind was
moving “over 50 miles per hour.”

A number of witnesses have provided sworn testimony concerning the direction the
Tubbs Fire spread in the early hours after it began. For example, Willard Hamilton, who
lives at 3300 State Highway 128, observed fire on the Bennett Lane hill. Ronald Risi,
who lives at 1177 Bennett Lane, also observed fire on the Bennett Lane hill and saw
flames 20 feet off the ground between 10:04 and 10:09 PM. Mr. Risi testified that the
fire was moving towards 1110 and 1108 Bennett Lane, but had not moved down to
Bennett Lane itself when he observed the fire. Doug Towne, who lives at 3200 State
Highway 128, observed fire on the Bennett Lane hillside between 9:45 and 10:00 PM.
He testified that the fire was midway between the tops of the vineyards and the ridgeline
of the hill on which 1128 Bennett Lane sits. Officer Hoskins testified that from his
vantage point on the night of October 8 at 9:51 PM, near the intersection of State
Highway 128 and North Fork Bennett Lane, the fire was “moving in the direction of the
wind” as it crossed State Highway 128.

Photographs and videos from the night of October 8, 2017, also depict the early stages of
the Tubbs Fire on the hillside where 1128 Bennett Lane is located.

Officer Hoskins, one of the first responders to the Tubbs Fire, testified that the
intersection of State Highway 128 and Bennett Lane was the first area of fire he
encountered and he took a photo immediately upon arriving at the scene at 9:48 PM. He
testified that the area depicted in the bottom right of the photo, toward the direction of the
pole with fuse 773, was not on fire. At approximately 9:52 PM, Officer Hoskins drove
north on Bennett Lane to evacuate 1133 Bennett Lane, a residence on the right side of
Bennett Lane facing east, with a driveway across the street from the pole with fuse 773.
Officer Hoskins testified that, at that point in the night, across the street from 1133
Bennett Lane, the fire was 15 to 20 yards off the road and up on the Bennett Lane
hillside.

One Calistoga firefighter, Rob Ebling, testified that he observed something that he
believes was a wire down on Bennett Lane on October 8, 2017, at approximately 10:03
PM in the vicinity of the pole with fuse 773. Engineer Ebling drove one of two fire
engines (Engine 19) that arrived at the intersection of Bennett Lane and State Highway
128 at approximately 9:57 PM on the night of October 8, 2017. He testified that when he
backed up his fire engine and began to turn the corner onto Bennett Lane, he “saw what
appeared to be a power line down.” He estimated the power line was approximately
fifteen feet off the ground, and would have contacted the top of his fire engine’s
windshield if he continued east on Bennett Lane. Firefighter Adam Ramirez, who rode in
the fire engine with Engineer Ebling, testified that he only saw heavy smoke—not any
power lines—and did not recall any specific reason given by Engineer Ebling for his
decision to back up, except that it was not safe. Other first responders testified to not

                                              3
   Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 5 of 16



seeing any wires down or failed electrical equipment on Bennett Lane itself, including
Officer Hoskins, who drove on Bennett Lane multiple times on the night of October 8,
2017. Robert Villagomez, the PG&E troubleman who was the first PG&E responder on
scene previously identified in the Tubbs Factual Summary, testified that he did not go
further than the “buck pole” one span northeast of the pole with fuse 773, but that he did
not recall seeing any lines down, sagging, evidence of arcing, pitting or deformation, any
trees or branches down in that area, or any PG&E personnel cutting or removing trees.
The only other failed PG&E equipment found at or near the incident location was a
broken pole found by PG&E troublemen Jonathan Johnson and Phil Montoya, pole
102220410, located near 1270 Bennett Lane, but this was approximately 0.4 miles from
the incident location and according to eyewitness testimony, the fire was not at that area
prior to at least 12:30 AM to 1:00 AM on the morning of October 9, 2017.

Supplemental Electrical Information:

Since PG&E submitted its Factual Summary to the CPUC, PG&E has obtained additional
information about the outages at or near the incident location on the night of October 8,
2017. Based on the data, there appear to be three fuses that operated in the vicinity of
Bennett Lane between 8:46 PM (the first reported outage time) and 11:24 PM (when LR
734 opened) on October 8, 2017. Those fuses are 765, 773, and 3677. The operation of
fuse 773, as it is the closest fuse upstream of the incident location, was described in the
Tubbs Factual Summary.

The first outage in the area on October 8, 2017, was recorded by four smart meters
downstream of fuse 3677. Fuse 3677 protects a different tap line than fuse 773 and is not
downstream of fuse 773. The tap line downstream of fuse 3677 does not service 1128
Bennett Lane. There are seven total smart meters downstream of fuse 3677, 4 and three
meters downstream of fuse 3677 recorded Last Gasp events at 8:46 PM on October 8,
2017, and one reported a NIC Power Down at 8:46 PM.5

Another outage in the area on October 8, 2017, is linked to fuse 765. Fuse 765 serves a
tap line that is on the northwest side of State Highway 128, is located about half a mile

     4
        Those smart meters have the following badge ID numbers: 1006667505, 5000001018, 1010081154,
1009535710, 1009554902, 1010057540 and 1009573554. Three of those smart meters did not record
events at 8:46 PM on October 8, 2017, because two had stopped communicating with PG&E’s smart meter
network (“UIQ”) on October 4, 2017, and October 7, 2017, respectively. The third did not transmit data to
UIQ after 8:10 PM on October 8, 2017, and PG&E has been unable to download additional data since this
time. PG&E believes that six of the seven smart meters downstream of fuse 3677 were destroyed by the
fire.
      5
        Civil plaintiffs have served various interrogatories asking about an outage at 8:51 PM on October 8,
2017, due to a posting on PG&E’s outage website indicating an outage at that time. However, the
operation of fuse 3677 is the source of the initial outage time of 8:51 PM that was posted on PG&E’s
customer-facing outage website. PG&E has confirmed that this is a function of how this outage website
operates. When an outage is initially reported in a general area, subsequent outages merge with that first
reported outage and become associated with that outage start time. However, smart meter outage
information is not reported to PG&E’s Outage Information System (“OIS”) and the customer outage
website until approximately five to eight minutes after a smart meter records an outage (to quality check
that only sustained, rather than momentary, outages are captured) which is why the website listed 8:51 PM,
rather than 8:46 PM, as the outage start time.

                                                     4
  Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 6 of 16



from fuse 773 and protects a different portion of the Calistoga 1101 Circuit than fuse 773.
The line that is downstream of Fuse 765 does not service 1128 Bennett Lane. PG&E’s
records indicate that there was an outage downstream of fuse 765 at 8:51 PM. Based on
PG&E’s investigation, PG&E has been unable to confirm whether the four smart meters
downstream of fuse 765 powered down at this time because none of the meters
transmitted any usage data to PG&E’s smart meter network (“UIQ”) after 8:25 PM on
October 8, 2017.6 PG&E is unable to collect further data from these meters because
PG&E believes that these meters were destroyed in the fire. 7 In the absence of any other
data, PG&E’s Outage Information System (“OIS”) defaulted to assigning the fuse 765
outage the same start time as the earliest nearby outage. However, this outage could have
occurred any time between 8:25 PM and 11:24 PM on October 8, 2017, which is the
period from the time of the last meter communication to UIQ and the approximate time
that an upstream protective device operated and thereby de-energized the line that fuse
765 protected.

In assessing whether events that could have caused Fuses 765 and 3677 to operate are
relevant to the cause of the Tubbs Fire, the testimony of Officer Ryan Jung, another first
responder to the Tubbs Fire, is relevant. The City of Calistoga produced Officer Jung’s
body camera footage from October 8, 2017, showing himself driving east on State
Highway 128 for several minutes, including through the intersection with Bennett Lane at
approximately 10:22 PM. This video also depicts Officer Jung driving past the pole with
fuse 765 and the pole with fuse 3677. The poles containing these fuses are located on the
northbound side of State Highway 128 and are roughly half a mile west of the 1128
Bennett Lane incident location. Officer Jung’s video does not show fire at or near either
pole as he drove past these poles, well after the start of the Tubbs Fire.

Supplemental Evidence Collection Information:

PG&E indicated in the Tubbs Factual Summary that CAL FIRE collected a set of three
distribution line fuses at the pole with fuse 773, additional de-energized fuses and a de-
energized, downed detached PG&E secondary service line composed of 2-strand
aluminum triplex from a pole one span east and two spans north of the pole with fuse
773, and customer-owned connectors and a customer-owned electrical conductor from
the Tubbs incident location. To the best of PG&E’s knowledge, CAL FIRE has not
collected additional evidence. However, as noted above, PG&E has not yet had the
opportunity to examine evidence collected by CAL FIRE.

PG&E indicated in the Tubbs Factual Summary that PG&E collected sections of copper
wire and several paper casings from the ground below the pole with fuse 773, sections of
the burnt customer-owned service pole from the Tubbs incident location, the PG&E
service pole one span east of the pole with fuse 773, a smart meter from 1200 Bennett
Lane, and a conductor and portion of a tree from 1128 Bennett Lane. PG&E has not

     6
       One of the four meters (badge ID number 1006763622) sent its last usage read to UIQ at 8:13 PM on
October 8, 2017, and powered back on at 9:35 PM, but went back offline and did not send additional data
to UIQ after 9:35 PM on October 8, 2017.
     7
       The badge ID numbers for these meters are: 1006667502, 1005574246, 1006763622 and
1006667503.

                                                   5
  Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 7 of 16



collected additional evidence from the Tubbs incident location since it submitted the
Tubbs Factual Summary to the CPUC.

Supplemental Timeline Information:

The Tubbs Factual Summary contained a timeline of PG&E’s actions at or impacting the
incident location in the period immediately preceding CAL FIRE’s designated start time
until service to the incident locations was restored. The following additional information
is relevant to the Tubbs Fire timeline, and includes actions of first responders and third-
party eyewitnesses at or impacting the incident location.

    ·   October 8, 2017, 8:46 PM: three smart meters downstream of fuse 3677 recorded
        Last Gasp events at 8:46 PM on October 8, 2017, and one reported a NIC Power
        Down at 8:46 PM.8

    ·   October 8, 2017, 9:20 PM: 21 smart meters downstream of fuse 773 reported
        outage events. 20 of those meters recorded NIC Power Down events (four of
        these meters also reported Last Gasps), and one meter recorded a Last Gasp.9

    ·   October 8, 2017, 9:41 PM: Call to Napa 911 to report a fire. Call came from 3381
        State Highway 128, south of 1128 Bennett Lane. Michelle Hickman is a resident
        at this address.

    ·   October 8, 2017, 9:42 PM: 911 Caller reports a big fire at Old Faithful Geyser.
        Old Faithful Geyser is located at 1299 Tubbs Lane, Calistoga, CA 94515, east of
        Bennett Lane.

    ·   October 8, 2017, 9:44 PM: Officer Hoskins hears Napa County Fire dispatching
        Calistoga Fire Department to a report of a fire on State Highway 128 across from
        Tubbs Lane and responded from Lerner Drive.

    ·   October 8, 2017, 9:48 PM: Officer Hoskins arrives at Bennett Lane and State
        Highway 128 and begins evacuations. He takes a photo of the fire, which is time-
        stamped 9:48 PM.

    ·   October 8, 2017, 9:52 PM (approximate): Officer Hoskins testified that at this
        time Engine 419 of Calistoga Fire Department arrives at Bennett Lane and State
        Highway 128. Officer Hoskins notifies residents to evacuate immediately over
        his patrol vehicle’s PA system.




      8
        These smart meters have the following badge ID numbers: 10006667505, 1010081154, 1009535710
and 5000001018.
      9
        Since PG&E submitted the Tubbs Factual Summary to the CPUC, PG&E has been able to extract
additional data from the Smart Meters collected by CAL FIRE. In addition, some meters have come back
online and have recorded additional outage events.

                                                 6
  Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 8 of 16



   ·   October 8, 2017, 9:53 PM: According to Calistoga Fire Department records,
       Calistoga Fire Department sounds the alarm.

   ·   October 8, 2017, 9:57 PM: According to Calistoga Fire Department records,
       Calistoga Fire Captain Jason Tamagni and Firefighter Jaime Orozco (Engine 419)
       arrive at State Highway 128.

   ·   October 8, 2017, 9:58 PM (approximate): Calistoga Fire Engineer Rob Ebling and
       Firefighter Adam Ramirez (Engine 19) arrive at the intersection of Bennett Lane
       and State Highway 128.

Supplemental Information Regarding Prior Inspections:

Between May 2012 and October 2017, PG&E’s understanding, based upon its records, is
that there were four electric maintenance overhead patrols / inspections, thirteen
vegetation management inspections and two intrusive wood pole inspections of each pole
at or near the Tubbs incident location. Below is a summary of electric maintenance
overhead patrols and inspections, vegetation management inspections and intrusive wood
pole inspections of PG&E equipment that took place at or near the Tubbs incident
location between May 2012 and October 2017.

  Date                 Event                          Findings

  5/3/2012             PG&E performed an electric     PG&E’s understanding based
                       maintenance overhead           upon its records is that there
                       inspection of the Tubbs        were no findings.
                       incident location.




                                          7
Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 9 of 16



Date             Event                     Findings

10/31/2012 –     UPT performed intrusive   PG&E’s understanding based
01/30/2013       wood pole inspections.    upon its records is that eight
                                           poles two spans in both
                                           directions from the Tubbs
                                           incident location passed their
                                           inspections. The poles and
                                           their dates of inspection are:

                                              ·   Pole #102220382 on
                                                  10/31/2012;

                                              ·   Pole #102220385 on
                                                  10/31/2012;

                                              ·   Pole #102220388 on
                                                  10/31/2012;

                                              ·   Pole #102220398 on
                                                  10/31/2012;

                                              ·   Pole #102220397 on
                                                  10/31/2012; and

                                              ·   Pole #102220387 on
                                                  10/31/2012;

                                              ·   Pole #102220511 on
                                                  11/05/2012; and

                                              ·   Pole #102220390 on
                                                  01/30/2013.



6/18/2013        Davey Resource Group      PG&E’s understanding based
                 performed a vegetation    upon its records is that trees
                 management routine        were identified for work, but
                 inspection.               there is no alleged subject
                                           tree associated with the
                                           incident location.




                                   8
Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 10 of 16



Date             Event                        Findings

6/19/2013        Davey Resource Group         PG&E’s understanding based
                 performed a vegetation       upon its records is that trees
                 management routine           were identified for work, but
                 inspection.                  there is no alleged subject
                                              tree associated with the
                                              incident location.

7/1/2014         Davey Resource Group         PG&E’s understanding based
                 performed a vegetation       upon its records is that trees
                 management routine           were identified for work, but
                 inspection.                  there is no alleged subject
                                              tree associated with the
                                              incident location.

7/24/2014 –      PG&E performed an electric   PG&E’s understanding based
7/25/2014        maintenance overhead         upon its records is that the
                 inspection of the Tubbs      following work was
                 incident location.           identified:

                                                 ·   Across from 1133
                                                     Bennett Lane: install
                                                     a high voltage sign on
                                                     the pole and trim
                                                     above a guy insulator.

                                                 ·   Across from 1151
                                                     Bennett Lane: replace
                                                     a decayed cross-arm
                                                     and install high
                                                     voltage signs.

                                                 ·   At 1128 Bennett
                                                     Lane: free the guy
                                                     wire from strain
                                                     caused by a tree, trim
                                                     vegetation above a
                                                     guy insulator and
                                                     install visibility strips
                                                     on the pole.




                                   9
Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 11 of 16



Date             Event                         Findings

8/13/2014        Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

8/15/2014        Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

6/4/2015         Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

6/8/2015         Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

8/12/2015        PG&E performed an electric    PG&E’s understanding based
                 maintenance overhead patrol   upon its records is that there
                 of the Tubbs incident         were no findings.
                 location.

3/1/2016         Davey Resource Group          PG&E’s understanding based
                 performed a Catastrophic      upon its records is that there
                 Event Memorandum              were no findings.
                 Account (“CEMA”)
                 vegetation management
                 inspection of the Tubbs
                 incident location.




                                   10
Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 12 of 16



Date             Event                         Findings

7/14/2016        Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

7/20/2016        Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

7/25/2016        Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

11/3/2016 –      Davey Resource Group          PG&E’s understanding based
12/5/2016        performed a CEMA              upon its records is that there
                 vegetation management         were no findings.
                 inspection of the Tubbs
                 incident location.

5/27/2017        Davey Resource Group          PG&E’s understanding based
                 performed a vegetation        upon its records is that trees
                 management routine            were identified for work, but
                 inspection.                   there is no alleged subject
                                               tree associated with the
                                               incident location.

8/24/2017        PG&E performed an electric    PG&E’s understanding based
                 maintenance overhead patrol   upon its records is that there
                 of the Tubbs incident         were no findings.
                 location.




                                   11
Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 13 of 16



Date             Event                        Findings

10/28/2017       Osmose performed intrusive   PG&E’s understanding based
                 wood pole inspections.       upon its records is that ten
                                              poles two spans in both
                                              directions from the Tubbs
                                              incident location passed their
                                              inspections. The poles are:

                                                 ·   Pole #102220511;

                                                 ·   Pole #102220382;

                                                 ·   Pole #102220398;

                                                 ·   Pole #102220390;

                                                 ·   Pole #103781586;

                                                 ·   Pole #102220387;

                                                 ·   Pole #103224459;

                                                 ·   Pole #102220397;

                                                 ·   Pole #102220388;
                                                     and

                                                 ·   Pole #102220385.




                                  12
 Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 14 of 16



Source List:

 Source                     Brief Description

 14 Cal Code of Regs.       14 CCR § 1254. Minimum Clearance Provisions – PRC
 § 1254                     4292
 PGE-NBF-0000100906         2013 Photo depicting service riser
 PGE-CPUC_DR-081618         9/7/2018 response to the CPUC’s October Wildfires 2017
                            Data Request
 0020-001-044               Calistoga Fire Department Record
 CPD00002                   Calistoga Police Department Record
 PGE-CF_00001188;           Electric Corrective Work Forms
 PGE-CF_00001208;
 PGE-CF_00001229
 PGE-CPUC_00009827;         Electric Distribution Maps
 PGE-CPUC_00009828;
 PGE-CPUC_00009877;
 PGE-CPUC_00009882
 PGE-CPUC_00009825;         Electric Maintenance Patrol/Inspection Daily Logs
 PGE-CF_00001237;
 PGE-CF_00001287
 Rob Ebling Deposition      Exhibit 0030-007 from Rob Ebling’s deposition
 Exhibit 0030-007
 Michael Andrews            Exhibit 0038-009 from Michael Andrews’ deposition
 Deposition Exhibit 0038-
 009
 Paul Block Deposition      Exhibit 0043-005 from Paul Block’s deposition
 Exhibit 0043-005
 Ryan Jung Deposition       Exhibit 0045-003 from Ryan Jung’s deposition
 Exhibit 0045-003
 Willard Hamilton           Exhibit 0048-002 from Willard Hamilton’s deposition
 Deposition Exhibit 0048-
 002
 Rebekah Turknett           Exhibit 0055-001 from Rebekah Turknett’s deposition
 Deposition Exhibit 0055-
 001.
 Marshall Hayman            Exhibit 0056-009 from Marshall Hayman’s deposition
 Deposition Exhibit 0056-
 009
 Dale Hoskins Deposition    Exhibits 0039-007 and 0039-010 from Dale Hoskins’
 Exhibits 0039-007; 0039-   deposition
 010
 James Pence Deposition     Exhibits 0050-003–0050-008 from James Pence’s
 Exhibits 0050-003–0050-    deposition
 008


                                          13
Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 15 of 16



Source                    Brief Description

Don Meyer Deposition      Exhibits 0058-003–0058-10 from Don Meyer’s deposition
Exhibits 0058-003–0058-
10
PGE-CPUC_00015375–        ILIS Outage Report XX-XXXXXXX
00015377
11/1/2017 Email from      Letter from CAL FIRE requesting additional data from
Shawn Zimmermaker to      PG&E for CAL FIRE’s investigations
Maria De Luca
PGE-CPUC_00007963         Log of evidence that CAL FIRE collected
PGE-NBF-TP-               Napa 911 Call Records
0000000398; PGE-NBF-
TP-0000000061
PGE-NBF-0000100905        Photo depicting customer pole on the side of the house
                          located on the Zink Property
PGE-CPUC_00006380;        Pole Inspection Records
PGE-CPUC_00006382;
PGE-CPUC_00006384;
PGE-CPUC_00006386;
PGE-CPUC_00006388;
PGE-CPUC_00006389;
PGE-CPUC_00006391;
PGE-CPUC_00006392;
PGE-CPUC_00006394;
PGE-CPUC_00006396
Cal. Pub. Res. Code       PRC § 4292
§ 4292
PGE-NBF-0000104097;       Smart Meter Event and Interval Data Reports
PGE-NBF-0000104098
PGE-CF-00136369           Smart Meter Outage Report
Adam Ramirez              Transcript of Adam Ramirez’s deposition taken 9/11/2018
Deposition Transcript
Dale Hoskins Deposition   Transcript of Dale Hoskins’ deposition taken 10/5/2018
Transcript
Derek Bohan Deposition    Transcript of Derek Bohan’s deposition taken 10/26/2018
Transcript
Douglas Towne             Transcript of Douglas Towne’s deposition taken 12/4/2018
Deposition Transcript
James Herndon             Transcript of James Herndon’s deposition taken 11/7/2018
Deposition Transcript
Jason Tamagni             Transcript of Jason Tamagni’s deposition taken 8/3/2018
Deposition Transcript
Michael Andrews           Transcript of Michael Andrews’ deposition taken
Deposition Transcript     10/3/2018, and continued until a later date to be
                          determined

                                        14
Case 3:14-cr-00175-WHA Document 956-52 Filed 12/31/18 Page 16 of 16



Source                   Brief Description

Michael McCoy            Transcript of Michael McCoy’s deposition taken 11/8/2018
Deposition Transcript
Rob Ebling Deposition    Transcript of Rob Ebling’s deposition taken 9/11/2018
Transcript
Robert Villagomez        Transcript of Robert Villagomez’s deposition taken
Deposition Transcript    9/26/2018
Ronald Risi Deposition   Transcript of Ronald Risi’s deposition taken 12/3/2018
Transcript
Willard Hamilton         Transcript of Willard Hamilton’s deposition taken
Deposition Transcript    11/7/2018
PGE-NBF-0000002776       Tubbs 20-Day Follow-On Electric Incident Report; sent to
                         the CPUC on 11/27/2017
PGE-CPUC-00012650;       Vegetation Management CEMA Maps
PGE-CPUC-00012651
PGE-CPUC_00010185;       Vegetation Management Inspection Records
PGE-CPUC_00010186
PGE-CF_00024980;         Vegetation Management Work Request Records
PGE-CF_00024985;
PGE-CF_00024986;
PGE-CF_00024987;
PGE-CF_00024988;
PGE-CF_00024991;
PGE-CF_00025021;
PGE-CF_00025054;
PGE-CF_00025128;
PGE-CF_00025137;
PGE-CF_00025144;
PGE-CF_00025196;
PGE-CF_00025207;
PGE-CF_00025217;
PGE-CF_00025228;
PGE-CPUC_00010355;
PGE-CPUC_00010359;
PGE-CPUC_00010360
PGE-NBF-0000085630       Video recorded at Bennett Lane Winery in direction of
                         Bennett Lane hill on the night of 10/8/2017




                                       15
